Citation Nr: 0423145	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  00-20 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
50 percent for post-traumatic stress disorder.

2.  Entitlement to an increased evaluation for residuals of 
shell fragment wound to the left tibia, status post 
arthrotomy, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for a low back 
disorder, as secondary to the residuals of shell fragment 
wound to the left tibia, status post arthrotomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision of the Los Angeles, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO, in pertinent part, granted service connection for 
post-traumatic stress disorder and assigned a 10 percent 
evaluation, effective June 24, 1998; continued the 10 percent 
evaluation for residuals of shell fragment wound to the left 
tibia; and denied service connection for a low back disorder 
as secondary to the service-connected residuals of shell 
fragment wound to the left tibia.

In May 2000, a Decision Review Officer granted an initial 
evaluation of 50 percent for post-traumatic stress disorder, 
effective June 24, 1998.  The 50 percent evaluation is not 
the maximum evaluation for post-traumatic stress disorder, 
and thus the appeal continues.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993) (the claimant will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in controversy where less than the 
maximum available benefit is awarded).

In August 2004, the veteran raised an issue of clear and 
unmistakable error in the October 1968 rating decision, which 
granted service connection for residuals of shrapnel wound to 
the left leg with fracture of the lateral plateau of left 
tibia, arthrotomy of the left knee and arthritis.  As this 
claim has been neither procedurally prepared nor certified 
for appellate review, the Board is referring it to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

In a June 2003 decision, the Board, in pertinent part, denied 
an initial evaluation in excess of 50 percent for post-
traumatic stress disorder and an evaluation in excess of 
10 percent for residuals of shell fragment wound to the left 
tibia.  The veteran appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
March 2004, the veteran and the Secretary of VA (parties) 
filed a joint motion to vacate the June 2003 Board decision 
and remand it, asserting that the Board had failed to 
articulate the reasons or bases for its determinations and to 
ensure that the requirements set forth in VA's amended duty-
to-notify statute and regulations had been met.  The Court 
granted the joint motion that same month.  The case has been 
returned to the Board for further appellate review.

As to the claim for entitlement to an initial evaluation in 
excess of 50 percent for post-traumatic stress disorder, the 
parties stated that the Board had failed to provide an 
adequate discussion of the veteran's symptoms in relation to 
the criteria for a higher evaluation in compliance with 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The last 
examination for this disability was conducted in November 
2000.  The Board finds that in order to make an accurate 
determination as to the level of severity of the service-
connected post-traumatic stress disorder, a current 
psychiatric evaluation must be accomplished.  

As to the claim for entitlement to an evaluation in excess of 
10 percent for residuals of shell fragment wound to the left 
tibia, the parties stated that the Board did not provide an 
adequate statement of reasons or bases for its determination 
that a separate evaluation for residuals of a muscle injury 
was not warranted.  They noted that in the December 2000 
examination report, the examiner stated that there was no 
evidence of "significant muscle or tendon injury to the left 
knee" and stated that an examination was required "to 
assess any muscle damage that may have been caused by" the 
veteran's in-service shrapnel wound of the left leg.  The 
Board agrees.

Additionally, in the June 2003 decision, the Board noted that 
the issue of entitlement to service connection for a low back 
disorder, as secondary to the residuals of shell fragment 
wound to the left tibia was on appeal but that the Board was 
going to further develop the claim by requesting an opinion 
from the Veterans Health Administration.  At that time, the 
Board was able to obtain an opinion from the Veterans Health 
Administration and rely on it in its decision without having 
to remand the claim back to the agency of original 
jurisdiction.  See 38 U.S.C. § 7109 and 38 C.F.R. § 20.901 
(2003).  However, in a recent case, the Court determined that 
the Board must remand opinions obtained from the Veterans 
Health Administration prior to making a decision on the 
claim.  Padgett v. Principi, No. 02-2259 (U.S. Vet. App. July 
9, 2004).  

The record reflects that the opinion request in this case was 
never submitted to the Veterans Health Administration.  Based 
upon the holding in Padgett, the Board finds that a remand of 
this issue would better serve the veteran in that it would 
save time in having to obtain the opinion first and then 
subsequently remanding the claim back to the agency of 
original jurisdiction for it to consider the opinion.  Thus, 
this claim will be remanded for a medical opinion.

Finally, the parties noted in the joint motion that under 
Section 5103(a), title 38, U.S. Code, as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA), provides the 
following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2003) 
(adding an additional duty on VA to request "that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim").

In this case, the veteran has not been provided with the 
requisite notice of the evidence necessary to substantiate 
the claims for (1) entitlement to an initial evaluation in 
excess of 50 percent for post-traumatic stress disorder; (2) 
entitlement to an evaluation in excess of 10 percent for 
residuals of shell fragment wound to the left tibia; and (3) 
entitlement to service connection for a low back disorder as 
secondary to the service-connected residuals of shell 
fragment wound to the left tibia and, in the same document, 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf in connection with these claims.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); see generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Additionally, the veteran has not been requested to provide 
any evidence in his possession that pertains to the claims.  
Thus, the veteran must be provided with the above notice 
prior to the Board's consideration of the claims.

Accordingly, in accordance with the March 2004 joint motion 
for remand, the case is hereby REMANDED for the following 
action:

1.  Provide the veteran with the notice 
requirements of the VCAA, to include 
notifying him and his representative of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claims for 
(i) entitlement to an initial evaluation 
in excess of 50 percent for post-
traumatic stress disorder; 
(ii) entitlement to an evaluation in 
excess of 10 percent for residuals of 
shell fragment wound to the left tibia; 
and (iii) entitlement to service 
connection for a low back disorder as 
secondary to the service-connected 
residuals of shell fragment wound to the 
left tibia and informing him of which 
information and evidence he was to 
provide to VA and which information and 
evidence VA would attempt to obtain on 
his behalf.  Additionally, the veteran 
should be informed to provide any 
evidence in his possession that pertains 
to the claims.  

2.  Schedule the veteran for a VA 
examination in connection with the claim 
for entitlement to an initial evaluation 
in excess of 50 percent for post-
traumatic stress disorder.  The examiner 
is asked to review all the evidence of 
record and must state in the examination 
report that the claims file has been 
reviewed.  The examiner is asked to 
delineate, to the extent feasible, the 
veteran's current symptoms that are 
reasonably attributable to the post-
traumatic stress disorder, to include any 
secondary psychiatric disorders 
attributable to post-traumatic stress 
disorder, and to assign a GAF score that 
relates only the symptomatology related 
to the service-connected disability.  Any 
opinion expressed in the examination 
report should be accompanied by a written 
rationale with supporting reference to 
evidence in the claims file and/or sound 
medical principles.

3.  Schedule the veteran for a VA 
examination in connection with the claim 
for entitlement to an evaluation in 
excess of 10 percent for residuals of 
shell fragment wound to the left tibia 
and entitlement to service connection for 
a low back disorder as secondary to the 
service-connected residuals of shell 
fragment wound to the left tibia.  The 
examiner is asked to review all the 
evidence of record and must state in the 
examination report that the evidence in 
the claims file has been reviewed.  The 
examiner is asked to thoroughly review 
the service medical records that relate 
to the veteran's shrapnel wound injury.  
The examiner is asked to describe the 
location and severity of any muscle or 
tendon damage that may be involved with 
the veteran's service-connected residuals 
of shell fragment wound to the left 
tibia.

The examiner should report range of 
motion of the left knee and left ankle in 
degrees.  The examiner should express an 
opinion as to the severity of any 
orthopedic manifestations (i.e. decreased 
range of motion) of the veteran's 
service-connected disability.  The 
examiner should fully describe any pain, 
weakened movement, excess fatigability, 
and incoordination present in the left 
lower extremity as a result of the 
service-connected disability.  If 
feasible, these determinations, if 
applicable, should be expressed in terms 
of the degree of additional range of 
motion loss due to any pain, weakened 
movement, excess fatigability, or 
incoordination.  If the examiner feels 
that such determinations are not 
feasible, this should be stated in the 
examination report together with the 
reasons why it was not feasible.  The 
examiner should also provide an opinion 
as to whether pain could significantly 
limit functional ability during flare-ups 
or when the left lower extremity is used 
repeatedly over a period of time.  This 
determination should, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  If the 
examiner feels that such determinations 
are not feasible, this should be stated 
for the record together with the reasons 
why it was not feasible.

The examiner should provide an opinion as 
to whether it is as likely as not 
(50 percent chance or greater) that the 
veteran's current low back disorder is 
related to the service-connected 
residuals of shell fragment wound to the 
left tibia.  

Any opinion expressed in the examination 
report should be accompanied by a written 
rationale with supporting reference to 
evidence in the claims file and/or sound 
medical principles.

The AMC is free to use this examination 
to develop the claim for clear and 
unmistakable error.

4.  Readjudicate the claims for 
(i) entitlement to an initial evaluation 
in excess of 50 percent for post-
traumatic stress disorder; 
(ii) entitlement to an evaluation in 
excess of 10 percent for residuals of 
shell fragment wound to the left tibia; 
and (iii) entitlement to service 
connection for a low back disorder as 
secondary to the service-connected 
residuals of shell fragment wound to the 
left tibia. 

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

A remand by the Board confers on a claimant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



___________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


